UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 31, 2011 LIQUIDMETAL TECHNOLOGIES, INC. (Exact name of Registrant as Specified in its Charter) Delaware 000-31332 33-0264467 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 30452 Esperanza Rancho Santa Margarita, California 92688 (Address of Principal Executive Offices; Zip Code) Registrant’s telephone number, including area code: (949) 635-2100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2-(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 LIQUIDMETAL TECHNOLOGIES, INC. FORM 8-K Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 31, 2011, Daniel Young resigned as a Director of the Company.Mr. Young’s resignation was not the result of any disagreement with the Company, known to an executive officer of the Company, on any matter relating to the Company’s operations, policies, or practices. 2 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunder duly authorized. LIQUIDMETAL TECHNOLOGIES, INC. By: /s/ Thomas Steipp Thomas Steipp, President and Chief Executive Officer Date:February 3, 2011 3
